Cite as: 579 U. S. ____ (2016)            1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
JOHN WAYNE CONNER v. ERIC SELLERS, WARDEN
   ON APPLICATION FOR STAY AND PETITION FOR WRIT OF 

      CERTIORARI TO THE UNITED STATES COURT OF

          APPEALS FOR THE ELEVENTH CIRCUIT

           No. 16–5230 (16A59) Decided July 14, 2016 


  The application for stay of execution of sentence of death
presented to JUSTICE THOMAS and by him referred to the
Court is denied. The petition for a writ of certiorari is
denied.
  JUSTICE BREYER, dissenting from denial of certiorari
and application for stay of execution.
  I would grant the petition for writ of certiorari and
application for stay of execution for the reasons stated in
Conner v. Sellers, ante, p. ___ (Breyer, J., dissenting from
denial of certiorari and application for stay of execution).